Title: To James Madison from James R. Pringle, 25 January 1817
From: Pringle, James R.
To: Madison, James



Sir,
Charleston South Carolina 25th. January 1817

We have the Honor to enclose you a Resolution passed by the Legislature of this State at their last Session and directed to be presented to you.  Permit us at the same time to offer you our best wishes for a continuance of your happiness and valuable life and remain With great respect your Obedt. Servts.

James R PringlePresident of the Senate
Thomas BennettSpeaker of the Ho: of Representatives



